Title: From George Washington to John Armstrong, 18 May 1779
From: Washington, George
To: Armstrong, John



Dear Sir,
Head Qrs Middle brook May 18th 1779.

I have received your favor of the 10th Instt & thank you for it—Never was there an observation founded in more truth than yours of my having a choice of difficulties—I cannot say that the resolve of Congress which you allude to has encreased them—but with propriety I may observe it has added to my embarrassment in fixing on them inasmuch as It gives me powers without the means of execution when these ought to be co-equal at least—The cries of the distressed—of the fatherless & the Widows—come to me from all quarters—The States are not behind hand in making application for assistance notwithstanding scarce any one of them, that I can find, is taking effectual measures to compleat its quota of Continental Troops or have even power or energy enough to draw forth their Militia—each complains of neglect because it gets not what it asks—& conceives that no other suffers like itself because they are ignorant of what others experience—receiving the complaints of their own people only. I have a hard time of it & a disagreeable task—To please every body is impossible—were I to undertake it I should probably please no body—If I know myself I have no partialities—I have from the beginning—& I will to the end pursue to the best of my judgment & abilities one steady line of conduct for the good of the great whole—this will, under all circumstances, administer consolation to myself however short I may fall of the expectation of others—But to leave smaller matters—I am much mistaken if the resolve of Congress hath not an eye to something far beyond our abilities—they are not, I conceive, sufficiently acquainted with the state & strength of the army—of our resources—& how they are to be drawn out. The powers given may be beneficial, but do not let Congress deceive themselves by false expectations founded on a superficial view of the situation & cercumstances of things in general & their own Troops in particular—for in a word I give it to you as my opinion, that if the reinforcement expected by the enemy should arrive, & no effectual measures be taken to compleat our Battalions, & stop the further depreciation of our Money I do not see upon what ground we are able, or mean to continue the contest—we now stand upon the brink of a precipice from whence the smallest help plunges us headlong. at this moment our money does but pass—at what rate I need not add because unsatisfied demands upon the treasury affords too many unequivocal and alarming proofs to stand in need of illustration—Even at this hour every thing is in a manner, at a stand for want of this money (such as it is) & because many of the States instead of passing laws to aid the several departments of the Army have done the reverse, & hampered the transportation in such a way as to stop the Supplies wch are indispensably necessary & for want of wch we are embarrassd exceed[ing]ly. This is a summary of our affairs in Genl to which I am to add that the Officers unable any longer to support themselves in the Army are resigning continually, or doing what is even worse, spreading discontent & possibly the seeds of Sedition.
You will readily perceive my good Sir that this is a confidential letter & that however willing I may be to disclose such matters & such sentiments to particular friends who are entrusted with the government of our great national concerns—I shall be extremely unwilling to have them communicated to any others as I should feel much compunction if a single word or thought of mine was to create the smallest despair in our own people or feed the hope of the enemy who I know pursue with avidity every track which leads to a discovery of the Sentiments of Men in Office. Such (Men in Office I mean) I wish to be impressed—deeply impressed with the importance of close attention, & a vigorous exertion of the means for extricating our finances from the deplorable situation in which they now are—I never was, much less reason have I now, to be affraid of the enemys arms; but I have no scruple in declaring to you, that I have never yet seen the time in which our affairs in my opinion were at so low an ebb as the present & witht a speedy & capitol change we shall not be able in a very short time to call out the strength & resources of the country—the hour therefore is certainly come when party differences & disputes should subside—when every man (especially those in Office) should with one hand & one heart pull the same way & with their whole strength. Providence has done—& I am perswaded is disposed to do—a great deal for us, but we are not to forget the fable of Jupiter & the Countryman. I am Dr Sir Yr Most Obedt & affe. H. Ser.
Go: W——n.
P.S. I am not insensible of the propriety of the observn contained in the P.S. to your Letter & can assure you that the Person you allude to was not appointed from motives of partiality or in a hasty manner—after long & cool deliberation—a due consideration of characters & circumstances—& some regard to military rules & propriety I could do no better—I must work with such means as I have—You know I presume that the comd was offered to Genl G-tes who declined the acceptance of it.
